Hill, O. J.,
dissenting. Where a levy is made on personal property and a claim is interposed, it is the duty of the levying officer to return and file the claim papers and the execution, with the entries thereon, at the next term of the court from which the execution issued. Civil Code (1910), § 5167. On failure or refusal of the levying officer to do so, it is the right of either the plaintiff in fi. fa. or the claimant to rule the officer for such breach of his duty, both parties being interested in the proper disposition of the claim case. Cottle v. Dodson, 25 Ga. 633. If both the plaintiff in fi. fa. and the claimant acquiesce in this neglect of duty by the levying officer, and the officer subsequently returns the claim papers, with the execution, to the proper court, and the claim case is called for trial, and the claimant fails to appear and prosecute his claim, the plaintiff in fi. fa. may, at his election, have the claim dismissed, or may tender issue on the claim and submit his evidence, and the verdict and judgment rendered thereon should not subsequently be set aside at the instance of the claimant. Royce v. Small, 94 Ga. 677 (20 S. E. 12).